EXHIBIT 10.01
 


AMENDED AND RESTATED
PG&E CORPORATION
DIRECTOR GRANTOR TRUST AGREEMENT




This Director Grantor Trust Agreement (the "Trust Agreement") is made this 1st
day of October, 2015 by and between PG&E CORPORATION ("the Company") and WELLS
FARGO BANK, NATIONAL ASSOCIATION ("the Trustee").




Recitals





(a) WHEREAS, the Company has adopted the nonqualified deferred compensation
Plans and Agreements (the "Arrangements") as listed in Attachment I;




(b) WHEREAS, the Company has incurred or expects to incur liability under the
terms of such Arrangements with respect to the individuals participating in such
Arrangements (the "Participants and Beneficiaries");




(c) WHEREAS, the Company established a Trust (the "Trust") on April 1, 1998 and
periodically contributes Trust assets that shall be held therein, subject to the
claims of the Company's creditors in the event of the Company's "Insolvency," as
herein defined, until paid to Participants and their Beneficiaries in such
manner and at such times as specified in the Plan and in this Trust Agreement;




(d) WHEREAS, the Company desires to amend and restate the Trust Agreement to add
certain provisions regarding the Trust's administration in the event of a
Potential Change in Control or a Change in Control, as defined herein;




(e) WHEREAS, it is the intention of the parties that this Trust shall constitute
an unfunded arrangement and shall not affect the status of the Arrangements as
an unfunded plan maintained for the purpose of providing deferred compensation
for a select group of management or highly compensated employees for purposes of
Title I of the Employee Retirement Income Security Act of 1974; and




(e) WHEREAS, it is the intention of the Company to make contributions to the
Trust to provide itself with a source of funds (the "Fund") to assist it in
satisfying its Liabilities under the Arrangements.



NOW, THEREFORE, the parties do hereby establish the Trust and agree that the
Trust shall be comprised, held and disposed of as follows:


Section 1.                          Establishment of The Trust



(a) The Trust is intended to be a Grantor Trust, of which the Company is the
Grantor, within the meaning of subpart E, part I, subchapter J, chapter 1,
subtitle A of the Internal Revenue Code of 1986, as amended, and shall be
construed accordingly.




(b) The Company shall be considered a Grantor for the purposes of the Trust.




(c) The Trust hereby established is irrevocable.




(d) The Company maintains a Trust with assets and such assets shall be held,
administered and disposed of by the Trustee as provided in this Trust Agreement.




(e) The principal of the Trust, and any earnings thereon shall be held separate
and apart from other funds of the Company and shall be used exclusively for the
uses and purposes of Participants and general creditors as herein set forth. 
Participants and their Beneficiaries shall have no preferred claim on, or any
beneficial ownership interest in, any assets of the Trust.  Any rights created
under the Arrangements and this Trust Agreement shall be unsecured contractual
rights of Participants and their Beneficiaries against the Company.  Any assets
held by the Trust will be subject to the claims of the general creditors of the
Company under federal and state law in the event the Company is Insolvent, as
defined in Section 3(a) herein.




(f) The Company, in its sole discretion, may at any time, or from time to time,
make additional deposits of cash or other property acceptable to the Trustee in
the Trust to augment the principal to be held, administered and disposed of by
the Trustee as provided in this Trust Agreement. Prior to a Change in Control,
neither the Trustee nor any Participant or Beneficiary shall have any right to
compel additional deposits.




(g) Upon a Change in Control, and annually within 90 days following each
December 31 thereafter, the Company shall, as soon as possible, but in no event
longer than thirty (30) days following the occurrence of a Change in Control,
make an irrevocable contribution to the Trust in an amount that is sufficient
(taking into account the Trust assets, if any, resulting from prior
contributions) to fund the Trust in an amount equal to no less than 100% but no
more than 120% of the amount necessary to pay each Participant or Beneficiary
the benefits to which Participants or their Beneficiaries would be entitled
pursuant to the terms of the Arrangements as of the date on which the Change in
Control occurred.  The Company shall also fund an Expense Reserve for the
Trustee in the amount of $225,000.. The Company shall true up the Expense
Reserve annually within 90 days following each December 31 thereafter.




Section 2. Payments to Participants and Their Beneficiaries




(a) Prior to a Change in Control, distributions from the Trust shall be made by
the Trustee to Participants and Beneficiaries at the direction of the Company. 
The entitlement of a Participant or his or her Beneficiaries to benefits under
the Arrangements shall be determined by the Company or such party or
professional administrator as it shall designate under the Arrangements as the
Company's agent, and any claim for such benefits shall be considered and
reviewed under the procedures set out in the Arrangements.




(b) The Company may make payment of benefits directly to Participants or their
Beneficiaries as they become due under the terms of the Arrangements.  The
Company shall notify the Trustee of its decision to make payment of benefits
directly prior to the time amounts are payable to Participants or their
Beneficiaries.  Before a Change in Control, the Company may direct the Trustee
in writing to reimburse the Company from the Trust assets, and debit the account
of each Participant or his or her Beneficiary, for amounts paid directly to the
Participant or their Beneficiaries by the Company.  The Trustee shall reimburse
the Company for such payments promptly after receipt by the Trustee of
satisfactory evidence that the Company has made the direct payments.  No such
reimbursement shall be allowed after a Change in Control that would result in
Trust assets equaling less than 100% of the Required Funding and Expense
Reserve.



In addition, if the principal of the Trust, and any earnings thereon, are not
sufficient to make payments of benefits in accordance with the terms of the
Arrangements, the Company shall make the balance of each such payment as it
falls due in accordance with the Arrangements.  The Trustee shall notify the
Company where principal and earnings are not sufficient.  Nothing in this
Agreement shall relieve the Company of its liabilities to pay benefits due under
the Arrangements except to the extent such liabilities are met by application of
assets of the Trust.



(c) After a Change in Control, the Company shall continue to make the
determination of benefits due to Participants or their Beneficiaries and shall
provide the Trustee with a schedule of benefits due.  The Trustee shall pay
benefits due in accordance with such schedule; provided however, a Participant
or their Beneficiaries may make application to the Trustee for an independent
decision as to the amount or form of their benefits due under the Arrangements. 
In making any determination required or permitted to be made by the Trustee
under this Section, the Trustee shall, in each such case, reach its own
independent determination, in its absolute and sole discretion, as to the amount
or form of the Participant's or Beneficiary's payment hereunder.  In making its
determination, the Trustee may consult with and make such inquiries of such
persons, including the Participant or Beneficiary, the Company, legal counsel,
actuaries or other persons, as the Trustee may reasonably deem necessary.  Any
reasonable costs incurred by the Trustee in arriving at its determination shall
be reimbursed by the Company and, to the extent not paid by the Company within a
reasonable time, shall be charged to the Trust.  The Company waives any right to
contest any amount paid over by the Trustee hereunder pursuant to a good faith
determination made by the Trustee notwithstanding any claim by or on behalf of
the Company (absent a manifest abuse of discretion by the Trustee) that such
payments should not be made.




(d) The Trustee agrees that it will not itself institute any action at law or at
equity, whether in the nature of an accounting, interpleading action, request
for a declaratory judgment or otherwise, requesting a court or administrative or
quasi-judicial body to make the determination required to be made by the Trustee
under this Section 2 in the place and stead of the Trustee.  The Trustee may
(and, if necessary or appropriate, shall) institute an action to collect a
contribution due the Trust following a Change in Control or in the event that
the Trust should ever experience a short-fall in the amount of assets necessary
to make payments pursuant to the terms of the Arrangements.




(e) In the event any Participant or his or her beneficiary is determined to be
subject to federal income tax on any amount to the credit of his or her account
under any Arrangement prior to the time of payment hereunder, whether or not due
to the establishment of or contributions to this Trust, a portion of such
taxable amount equal to the federal, state and local taxes (excluding any
interest or penalties) owed on such taxable amount, shall be distributed by the
Trustee as soon thereafter as practicable to such Participant or Beneficiary but
only to the extent that such distribution would not trigger taxation under
Section 409A of the Internal Revenue Code ("Section 409A") or violate applicable
law, as determined by the Company.  For these purposes, except as required
otherwise by Section 409A, a Participant or Beneficiary shall be deemed to pay
state and local taxes at the highest marginal rate of taxation in the state in
which the Participant resides or is employed (or both) where a tax is imposed
and federal income taxes at the highest marginal rate of taxation, net the
maximum reduction in federal income taxes which could be obtained from deduction
of such state and local taxes.  Such distributions shall be at the direction of
the Company, or upon proper application of the Participant or Beneficiary.  The
actual amount of the distribution and whether the distribution complies with
this Section 2(e) shall be determined by the Company, except that following a
Change in Control, the Trustee may make such determinations to the extent
permitted by Section 2(c).  Except as otherwise required to avoid taxation under
Section 409A an amount to the credit of a Participant's Account shall be
determined to be subject to federal income tax upon the earliest of: (a) a final
determination by the United States Internal Revenue Service addressed to the
Participant or his Beneficiary which is now appealed to the courts; (b) a final
determination by the United States Tax court or any other federal court
affirming any such determination by the Internal Revenue Service; or (c) an
opinion by the Company's tax counsel, addressed to the Company and the Trustee,
to the effect that by reason of Treasury Regulations, amendments to the Internal
Revenue Code, published Internal Revenue Service rulings, court decisions or
other substantial precedent, amounts to the credit of Participants hereunder are
subject to federal income tax prior to payment.  The Company may, but is not
required to, undertake at its sole expense to defend any tax claims described
herein which are asserted by the Internal Revenue Service against any
Participant or Beneficiary, including attorney fees and cost of appeal, and
shall have the sole authority to determine whether or not to appeal any
determination made by the Service or by a lower court.  Any distributions from
the Fund to a Participant or Beneficiary under this Section 2(e) shall be
applied in accordance with provisions of the Arrangement to reduce the Company
liabilities to such Participant and/or Beneficiary under the Arrangement with
such reductions to be made on a pro-rata basis over the term of benefit payments
under the Arrangement.  Any reduction in accordance with the foregoing sentence
and the Arrangements shall be determined by the Company prior to a Change of
Control.  Following a Change of Control, the Company shall continue to make such
determination subject to the right of a Participant to petition the Trustee
under Section 2 (c).






Section 3. Trustee Responsibility Regarding Payments

To The Trust Beneficiary When The Company Is Insolvent



(a) The Trustee shall cease payment of benefits to Participants and their
Beneficiaries if the Company is Insolvent.  The Company shall be considered
"Insolvent" for purposes of this Trust Agreement if (i) the Company is unable to
pay its debts as they become due, or (ii) the Company is subject to a pending
proceeding as a debtor under the United States Bankruptcy Code.




(b) At all times during the continuance of this Trust, the principal and income
of the Trust shall be subject to claims of general creditors of the Company
under federal and state law as set forth below.




(1) The Board of Directors and the Chief Executive Officer of the Company shall
have the duty to inform the Trustee in writing that the Company is Insolvent. 
If a person claiming to be a creditor of the Company alleges in writing to the
Trustee that the Company has become Insolvent, the Trustee shall determine
whether the Company is Insolvent and, pending such determination, the Trustee
shall discontinue payment of benefits to Participants or their Beneficiaries.




(2) Unless the Trustee has actual knowledge that the Company is Insolvent, or
has received notice from the Company or a person claiming to be a creditor
alleging that the Company is Insolvent, the Trustee shall have no duty to
inquire whether the Company is Insolvent.  The Trustee may in all events rely on
such evidence concerning the Company's solvency as may be furnished to the
Trustee and that provides the Trustee with a reasonable basis for making a
determination concerning the Company's solvency.




(3) If at any time the Trustee has determined that the Company is Insolvent, the
Trustee shall discontinue payments to Participants or their Beneficiaries and
shall hold the assets of the Trust for the benefit of the Company's general
creditors.  Nothing in this Trust Agreement shall in any way diminish any rights
of Participants or their Beneficiaries to pursue their rights as general
creditors of the Company with respect to benefits due under the Arrangements or
otherwise.




(4) The Trustee shall resume the payment of benefits to Participants or their
Beneficiaries in accordance with Section 2 of this Trust Agreement only after
the Trustee has determined that the Company is not Insolvent (or is no longer
Insolvent).




(c) Provided that there are sufficient assets, if the Trustee discontinues the
payment of benefits from the Trust pursuant to Section 3(b) hereof and
subsequently resumes such payments, the first payment following such
discontinuance shall include the aggregate amount of all payments due to
Participants or their Beneficiaries under the terms of the Arrangements for the
period of such discontinuance, less the aggregate amount of any payments made to
Participants or their Beneficiaries by the Company in lieu of the payments
provided for hereunder during any such period of discontinuance.




Section 4. Payments When a Short-Fall of The Trust Assets Occurs




(a) If there are not sufficient assets for the payment of current and expected
future benefits pursuant to Section 2 or Section 3(c) hereof and the Company
does not otherwise make such payments within a reasonable time after demand from
the Trustee, the Trustee shall allocate the Trust assets among the Participants
or their Beneficiaries in the following order of priority:




(1) retired Participants and their Beneficiaries;




(2) vested Participants over the age of 55 who are terminated within two years
following a Change of Control and their Beneficiaries;




(3) vested active Participants over the age of 55 and their Beneficiaries;




(4) any other vested active Participants and their Beneficiaries;




(5) vested former Participants and their Beneficiaries; and




(6) non-vested Participants and their Beneficiaries.




(b) Within each category, assets shall be allocated pro-rata with respect to the
total present value of benefits expected for each Participant or Beneficiary
within the category, and payments to each Participant or Beneficiary shall be
made to the extent of the assets allocated to each Participant or Beneficiary.




(c) Upon receipt of a contribution from the Company necessary to make up for a
short-fall in the payments due, the Trustee shall resume payments to all the
Participants and Beneficiaries under the Arrangements.  Following a Change in
Control, the Trustee shall have the right and duty to compel a contribution to
the Trust from the Company to make-up for any short-fall.



Section 5.                          Payments to the Company



(a) Except as provided in Section 2(b), Section 5(b), and Section 8(a) hereof,
the Company shall have no right or power to direct the Trustee to return to the
Company or to divert to others any of the Trust assets before all payment of
benefits have been made to Participants and their Beneficiaries pursuant to the
terms of the Arrangements.




(b) In the event that the Company, prior to a Change in Control, or the Trustee
in its sole and absolute discretion, after a Change in Control, determines that
the Trust assets exceed one-hundred percent (100%) of the anticipated benefit
obligations and administrative expenses that are to be paid under the
Arrangements, the Trustee, at the written direction of the Company, prior to a
Change in Control, or the Trustee in its sole and absolute discretion, after a
Change in Control, shall distribute to the Company such excess portion of Trust
assets.



Section 6.                          Investment Authority

(a) Prior to a Change in Control, the Company shall have the right, subject to
this Section, to direct the Trustee with respect to investments.




(1) The Company may direct the Trustee to segregate all or a portion of the Fund
in a separate investment account or accounts and may appoint one or more
investment managers and/or an Investment Committee established by the Company as
described in 6(c) to direct the investment and reinvestment of each such
investment account or accounts.  In such event, the Company shall notify the
Trustee of the appointment of each such investment manager and/or Investment
Committee.  No such investment manager shall be related, directly or indirectly,
to the Company, but members of the Investment Committee may be employees of the
Company.




(2) Thereafter, until a Change in Control, the Trustee shall make every sale or
investment with respect to such investment account as directed in writing by the
investment manager or Investment Committee.  It shall be the duty of the Trustee
to act strictly in accordance with each direction.  The Trustee shall be under
no duty to question any such direction of the investment manager or Investment
Committee, to review any securities or other property held in such investment
account or accounts acquired by it pursuant to such directions or to make any
recommendations to the investment managers or Investment Committee with respect
to such securities or other property.




(3) Notwithstanding the foregoing, the Trustee, without obtaining prior approval
or direction from an investment manager or Investment Committee, shall invest
cash balances held by it from time to time in short term cash equivalents
including, but not limited to, through the medium of any short term  fund
established and maintained by the Trustee subject to the instrument establishing
such trust fund, U.S. Treasury Bills, commercial paper (including such forms of
commercial paper as may be available through the Trustee's  Trust Department),
certificates of deposit (including certificates issued by the Trustee in its
separate corporate capacity), and similar type securities, with a maturity not
to exceed one year; and, furthermore, sell such short term investments as may be
necessary to carry out the instructions of an investment manager or Investment
Committee regarding more permanent type investment and directed distributions.




(4) The Trustee shall neither be liable nor responsible for any loss resulting
to the Fund by reason of any sale or purchase of an investment directed by an
investment manager or Investment Committee nor by reason of the failure to take
any action with respect to any investment which was acquired pursuant to any
such direction in the absence of further directions of such investment manager
or Investment Committee.



a.
Notwithstanding anything in this Agreement to the contrary, the Trustee shall be
indemnified and saved harmless by the Company from and against any and all
personal liability to which the Trustee may be subjected by carrying out any
directions of an investment manager or Investment Committee issued pursuant
hereto or for failure to act in the absence of directions of the investment
manager or Investment Committee including all expenses reasonably incurred in
its defense in the event the Company fails to provide such defense; provided,
however, the Trustee shall not be so indemnified if it participates knowingly
in, or knowingly undertakes to conceal, an act or omission of an investment
manager or Investment Committee, having actual knowledge that such act or
omission is a breach of a fiduciary duty; provided further, however, that the
Trustee shall not be deemed to have knowingly participated in or knowingly
undertaken to conceal an act or omission of an investment manager or Investment
Committee with knowledge that such act or omission was a breach of fiduciary
duty by merely complying with directions of an investment manager or Investment
Committee or for failure to act in the absence of directions of an investment
manager or Investment Committee.  The Trustee may rely upon any order,
certificate, notice, direction or other documentary confirmation purporting to
have been issued by the investment manager or Investment Committee which the
Trustee believes to be genuine and to have been issued by the investment manager
or Investment Committee.  The Trustee shall not be charged with knowledge of the
termination of the appointment of any investment manager or Investment Committee
until it receives written notice thereof from the Company.



b.
The Company, prior to a Change in Control, may direct the Trustee to invest in
securities (including stock and the rights to acquire stock) or obligations
issued by the Company.



c.
All rights associated with respect to any investment held by the Trust,
including but not limited to, exercising or voting of proxies, in person or by
general or limited proxy, shall be in accordance with and as directed in writing
by the Company or its authorized representative.




(b) Subject to investment directions provided in writing from time to time by
the Company, the Trustee shall have the power in investing and reinvesting the
Fund in its sole discretion:




(1) To invest and reinvest in any readily marketable common and preferred stocks
(including any stock or security of the Company), bonds, notes, debentures
(including convertible stocks and securities but not including any stock or
security of the Trustee other than a de minimus amount held in a mutual fund),
certificates of deposit or demand or time deposits (including any such deposits
with the Trustee), limited partnerships or limited liability companies, private
placements and shares of investment companies, and mutual funds, without being
limited to the classes or property in which the Trustee is authorized to invest
by any law or any rule of court of any state and without regard to the
proportion any such property may bear to the entire amount of the Fund.  Without
limitation, the Trustee may invest the Trust in any investment company
(including any investment company or companies for which Wells Fargo Bank, N.A.
or an affiliated company acts as the investment advisor {"Special Investment
Companies"}) or, any insurance contract or contracts issued by an insurance
company or companies in each case as the Trustee may determine provided that the
Trustee may in its sole discretion keep such portion of the Trust in cash or
cash balances for such reasonable periods as may from time to time be deemed
advisable pending investment or in order to meet contemplated payments of
benefits;




(2) To invest and reinvest all or any portion of the Fund collectively through
the medium of any proprietary mutual fund that may be established and maintained
by the Trustee;




(3) To commingle for investment purposes all or any portion of the Fund with
assets of any other similar trust or trusts established by the Company with the
Trustee for the purpose of safeguarding deferred compensation or retirement
income benefits of its employees and/or directors;




(4) To retain any property at any time received by the Trustee;




(5) To sell or exchange any property held by it at public or private sale, for
cash or on credit, to grant and exercise options for the purchase or exchange
thereof, to exercise all conversion or subscription rights pertaining to any
such property and to enter into any covenant or agreement to purchase any
property in the future;




(6) To participate in any plan of reorganization, consolidation, merger,
combination, liquidation or other similar plan relating to property held by it
and to consent to or oppose any such plan or any action thereunder or any
contract, lease, mortgage, purchase, sale or other action by any person;




(7) To deposit any property held by it with any protective, reorganization or
similar committee, to delegate discretionary power thereto, and to pay part of
the expenses and compensation thereof for any assessments levied with respect to
any such property to be deposited;




(8) To extend the time of payment of any obligation held by it;




(9) To hold uninvested any moneys received by it, without liability for interest
thereon, but only in anticipation of payments due for investments,
reinvestments, expenses or disbursements;




(10) To exercise all voting or other rights with respect to any property held by
it and to grant proxies, discretionary or otherwise;




(11) For the purposes of the Trust, to borrow money from others, to issue its
promissory note or notes therefor, and to secure the repayment thereof by
pledging any property held by it;




(12) To employ suitable contractors and counsel, who may be counsel to the
Company or to the Trustee, and to pay their reasonable expenses and compensation
from the Fund to the extent not paid by the Company;




(13) To register investments in its own name or in the name of a nominee; and to
combine certificates representing securities with certificates of the same issue
held by it in other fiduciary capacities or to deposit or to arrange for the
deposit of such securities with any depository, even though, when so deposited,
such securities may be held in the name of the nominee of such depository with
other securities deposited therewith by other persons, or to deposit or to
arrange for the deposit of any securities issued or guaranteed by the United
States government, or any agency or instrumentality thereof, including
securities evidenced by book entries rather than by certificates, with the
United States Department of the Treasury or a Federal Reserve Bank, even though,
when so deposited, such securities may not be held separate from securities
deposited therein by other persons; provided, however, that no securities held
in the Fund shall be deposited with the United States Department of the Treasury
or a Federal Reserve Bank or other depository in the same account as any
individual property of the Trustee, and provided, further, that the books and
records of the Trustee shall at all times show that all such securities are part
of the Trust Fund;




(14) To settle, compromise or submit to arbitration any claims, debts or damages
due or owing to or from the Trust, respectively, to commence or defend suits or
legal proceedings to protect any interest of the Trust, and to represent the
Trust in all suits or legal proceedings in any court or before any other body or
tribunal; provided, however, that the Trustee shall not be required to take any
such action unless it shall have been indemnified by the Company to its
reasonable satisfaction against liability or expenses it might incur therefrom;




(15) Subject to Section 7, to hold and retain policies of life insurance,
annuity contracts, and other property of any kind which policies are contributed
to the Trust by the Company or any subsidiary of the Company or are purchased by
the Trustee;




(16) To hold any other class of assets which may be contributed by the Company
andthat is deemed reasonable by the Trustee, unless expressly prohibited herein;




(17) To loan any securities at any time held by it to brokers or dealers upon
such security as may be deemed advisable, and during the terms of any such loan
to permit the loaned securities to be transferred into the name of and voted by
the borrower or others; and




(18) Generally, to do all acts, whether or not expressly authorized, that the
Trustee may deem necessary or desirable for the protection of the Fund.




(c) Prior to a Change of Control, the Board of Directors of the Company may
appoint an Investment Committee to direct the investment of the Fund.  The
Investment Committee may exercise any powers relating to the investment of Trust
assets as described in Sections 6 and 7 hereof.  The Investment Committee shall
exercise its authority by an affirmative action of a majority of members
constituting the Investment Committee, expressed from time to time by a vote at
a meeting of the Investment Committee, or in an action in writing signed by all
members without a meeting.  Prior to Change of Control, the Board of Directors
of the Company shall have the right to remove and replace any member of the
Investment Committee at any time by notice in wiring to that member.  Following
a Change of Control, the Company shall have no authority to remove or replace
members of the Investment Committee, and any vacancy in the membership of the
Investment Committee, created by resignation, disability, death or otherwise,
shall be filled by the vote of a majority of the members of the Investment
Committee then in office.  Following a Change of Control, the Investment
Committee then on its own initiative, acquire fiduciary insurance for the
benefits of its members at the Company's expense.  If for any reason, the
Company does not pay the premiums for such insurance, the Trustee shall pay such
premiums out of the Trust assets and seek reimbursement from the Company.




(d) Following a Change in Control, the Trustee shall have the sole and absolute
discretion in the management of the Trust assets and shall have all the powers
set forth under Section 6(b).  In investing the Trust assets, the Trustee shall
consider:




(1) the needs of the Arrangements;




(2) the need for matching of the Trust assets with the liabilities of the
Arrangements; and




(3) the duty of the Trustee to act solely in the best interests of the
Participants and their Beneficiaries.




(e) The Trustee shall have the right, in its sole discretion, to delegate its
investment responsibility to an investment manager who may be an affiliate of
the Trustee.  In the event the Trustee shall exercise this right, the Trustee
shall remain, at all times responsible for the acts of an investment manager. 
The Trustee shall have the right to purchase an insurance policy or an annuity
to fund the benefits of the Arrangements.




(f) The Company shall have the right at any time, and from time to time in its
sole discretion, to substitute assets (other than securities issued by the
Trustee or the Company) of equal fair market value for any asset held by the
Trust. This right is exercisable by the Company in a nonfiduciary capacity
without the approval or consent of any person in a fiduciary capacity; provided,
however, that, following a Change in Control, no such substitution shall be
permitted unless the Trustee determines that the fair market values of the
substituted assets are equal.



Section 7.                          Insurance Contracts



(a) To the extent that the Trustee is directed by the Company prior to a Change
in Control to invest part or all of the Trust Fund in insurance contracts, the
type and amount thereof shall be specified by the Company.  The Trustee shall be
under no duty to make inquiry as to the propriety of the type or amount so
specified.




(b) Each insurance contract issued shall provide that the Trustee shall be the
owner thereof with the power to exercise all rights, privileges, options and
elections granted by or permitted under such contract or under the rules of the
insurer.  The exercise by the Trustee of any incidents of ownership under any
contract shall, prior to a Change in Control, be subject to the direction of the
Company.  After a Change in Control, the Trustee shall have all such rights.




(c) The Trustee shall have no power to name a beneficiary of the policy other
than the Trust, to assign the policy (as distinct from conversion of the policy
to a different form) other than to a successor Trustee, or to loan to any person
the proceeds of any borrowing against an insurance policy held in the Trust
Fund.




(d) No insurer shall be deemed to be a party to the Trust and an insurer's
obligations shall be measured and determined solely by the terms of contracts
and other agreements executed by the insurer.



Section 8.                          Disposition of Income



(a) Prior to a Change in Control, all income received by the Trust, net of
expenses and taxes, may be returned to the Company or accumulated and reinvested
within the Trust at the direction of the Company.




(b) Following a Change in Control, all income received by the Trust, net of
expenses and taxes payable by the Trust, shall be accumulated and reinvested
within the Trust.



Section 9.                          Accounting by the Trustee


The Trustee shall keep accurate and detailed records of all investments,
receipts, disbursements, and all other transactions required to be made,
including such specific records as shall be agreed upon in writing between the
Company and the Trustee.  Within forty-five (45) days following the close of
each calendar year and within forty-five (45) days after the removal or
resignation of the Trustee, the Trustee shall deliver to the Company a written
account of its administration of the Trust during such year or during the period
from the close of the last preceding year to the date of such removal or
resignation setting forth all investments, receipts, disbursements and other
transactions effected by it, including a description of all securities and
investments purchased and sold with the cost or net proceeds of such purchases
or sales (accrued interest paid or  receivable being shown separately), and
showing all cash, securities and other property held in the Trust at the end of
such year or as of the date of such removal or resignation, as the case may be.
The Company may approve such account by an instrument in writing delivered to
the Trustee.  In the absence of the Company's filing with the Trustee objections
to any such account within ninety (90) days after its receipt, the Company shall
be deemed to have so approved such account.  In such case, or upon the written
approval by the Company of any such account, the Trustee shall, to the extent
permitted by law, be discharged from all liability to the Company for its acts
or failures to act described by such account.  The foregoing, however, shall not
preclude the Trustee from having its accounting settled by a court of competent
jurisdiction. The Trustee shall be entitled to hold and to commingle the assets
of the Trust in one Fund for investment purposes but at the direction of the
Company prior to a Change in Control, the Trustee shall create one or more
sub-accounts.


Section 10.                          Responsibility of The Trustee



(a) The Trustee shall act with the care, skill, prudence and diligence under the
circumstances then prevailing that a prudent person acting in like capacity and
familiar with such matters would use in the conduct of an enterprise of a like
character and with like aims, provided, however, that the Trustee shall incur no
liability to any person for any action taken pursuant to a direction, request or
approval given by the Company which is contemplated by, and in conformity with,
the terms of the Arrangements or this Trust and is given in writing by the
Company.  In the event of a dispute between the Company and a party, the Trustee
may apply to a court of competent jurisdiction to resolve the dispute, subject,
however to Section 2(d) hereof.




(b) The Company hereby indemnifies the Trustee against losses, liabilities,
claims, costs and expenses in connection with the administration of the Trust,
unless resulting from the negligence or misconduct of Trustee. To the extent the
Company fails to make any payment on account of an indemnity provided in this
paragraph 10(b), in a reasonably timely manner, the Trustee may obtain payment
from the Trust.  If the Trustee undertakes or defends any litigation arising in
connection with this Trust or to protect a Participant's or Beneficiary's rights
under the Arrangements, the Company agrees to indemnify the Trustee against the
Trustee's costs, reasonable expenses and liabilities (including, without
limitation, attorneys' fees and expenses) relating thereto and to be primarily
liable for such payments.  If the Company does not pay such costs, expenses and
liabilities in a reasonably timely manner, the Trustee may obtain payment from
the Trust.




(c) Prior to a Change in Control, the Trustee may consult with legal counsel
(who may also be counsel for the Company generally) with respect to any of its
duties or obligations hereunder.  Following a Change in Control the Trustee
shall select independent legal counsel and may consult with counsel or other
persons with respect to its duties and with respect to the rights of
Participants or their Beneficiaries under the Arrangements.




(d) The Trustee may hire agents, accountants, actuaries, investment advisors,
financial consultants or other professionals to assist it in performing any of
its duties or obligations hereunder and may rely on any determinations made by
such agents and information provided to it by the Company.




(e) The Trustee shall have, without exclusion, all powers conferred on the
Trustee by applicable law, unless expressly provided otherwise herein.




(f) Notwithstanding any powers granted to the Trustee pursuant to this Trust
Agreement or to applicable law, the Trustee shall not have any power that could
give this Trust the objective of carrying on a business and dividing the gains
therefrom, within the meaning of section 301.7701-2 of the Procedure and
Administrative Regulations promulgated pursuant to the Internal Revenue Code.



Section 11.                          Compensation and Expenses of The Trustee


The Trustee's compensation shall be as agreed in writing from time to time by
the Company and the Trustee.  The Company shall pay all administrative expenses
and the Trustee's fees and shall promptly reimburse the Trustee for any fees and
expenses of its agents.  If not so paid within thirty (30) days of being
invoiced, the fees and expenses shall be paid from the Trust.


Section 12.                          Resignation and Removal of The Trustee



(a) Prior to a Change in Control, the Trustee may resign at any time by written
notice to the Company, which shall be effective sixty (60) days after receipt of
such notice unless the Company and the Trustee agree otherwise.  Following a
Change in Control, the Trustee may resign only after the appointment of a
successor Trustee.




(b) The Trustee may be removed by the Company on sixty days (60) days notice or
upon shorter notice accepted by the Trustee prior to a Change in Control. 
Subsequent to a Change in Control, the Trustee may only be removed by the
Company with the consent of a Majority of the Participants.




(c) If the Trustee resigns within two years after a Change in Control, as
defined herein, the Company, or if the Company fails to act within a reasonable
period of time following such resignation, the Trustee, may apply to a court of
competent jurisdiction for the appointment of a successor Trustee which
satisfies the requirements of Section 13 or for instructions.




(d) Upon resignation or removal of the Trustee and appointment of a successor
Trustee, all assets shall subsequently be transferred to the successor Trustee. 
The transfer shall be completed within sixty (60) days after receipt of notice
of resignation, removal or transfer, unless the Company extends the time limit.




(e) If the Trustee resigns or is removed, a successor shall be appointed by the
Company, in accordance with Section 13 hereof, by the effective date of
resignation or removal under paragraph(s) (a) or (b) of this section.  If no
such appointment has been made, the Trustee may apply to a court of competent
jurisdiction for appointment of a successor or for instructions.  All expenses
of the Trustee in connection with the proceeding shall be allowed as
administrative expenses of the Trust.



Section 13.                          Appointment of Successor



(a) If the Trustee resigns or is removed in accordance with Section 12 hereof,
the Company may appoint, subject to Section 12, any third party national banking
association with a market capitalization exceeding $100,000,000 to  replace the
Trustee upon resignation or removal.  The appointment shall be effective when
accepted in writing by the new trustee, who shall have all of the rights and
powers of the former Trustee, including ownership rights in the Trust assets. 
The former Trustee shall execute any instrument necessary or reasonably
requested by the Company or the successor Trustee to evidence the transfer.




(b) The successor  Trustee need not examine the records and acts of any prior
Trustee and may retain or dispose of existing Trust assets, subject to Section 9
and 10 hereof.  The successor Trustee shall not be responsible for and the
Company shall indemnify and defend the successor Trustee from any claim or
liability resulting from any action or inaction of any prior Trustee or from any
other past event, or any condition existing at the time it becomes successor
Trustee.




Section 14. Amendment or Termination




(a) This Trust Agreement may be amended by a written instrument executed by the
Trustee and the Company, except as otherwise provided in this Section 14. 
Authority to approve amendments on behalf of the Company is delegated to the
Compensation Committee (or its successor) or its authorized representatives,
except that amendments to Attachment I may be approved on behalf of the Company
by the P&GE Corporation Employee Benefits Committee (or its successor). 
Notwithstanding the foregoing, no such amendment shall conflict with the terms
of the Arrangements or shall make the Trust revocable.




(b) The Trust shall not terminate until the date on which Participants and their
Beneficiaries have received all of the benefits due to them under the terms and
conditions of the Arrangements.




(c) Upon written approval of all Participants or Beneficiaries entitled to
payment of benefits pursuant to the terms of the Arrangements, the Company may
terminate this Trust prior to the time all benefit payments under the
Arrangements have been made.  All assets in the Trust at termination shall be
returned to the Company.




(d) This Trust Agreement may not be amended by the Company following a Potential
Change in Control or Change in Control without the written consent of a Majority
of the Participants.  In the event a Change in Control, as defined herein, does
not occur within two (2) years of a Potential Change in Control, the Company's
right to amend the Trust without the consent of a Majority of Participants shall
be restored pursuant to Section 14(a).



Section 15.                          Change in Control



(a) For purposes of this Trust, the following terms shall be defined as set
forth below:




(1) "Potential Change in Control" shall mean the earliest to occur of  (i) the
date on which the Company executes an agreement or letter of intent, where the
consummation of the transaction described therein would result in the occurrence
of a Change in Control, (ii) the date on which the Board of Directors approves a
transaction or series of transactions, the consummation of which would result in
a Change in Control, or (iii) the date on which a tender offer for the Company's
voting stock is publicly announced, the completion of which would result in a
Change in Control; provided, however, that if such Potential Change in Control
terminates by its terms, such transaction shall no longer constitute a Potential
Change in Control




(2) Change in Control shall mean the occurrence of any of the following:



(i)
any "person" (as such term is used in Sections 13(d) and 14(d) of the Securities
Exchange Act of 1934 ("Exchange Act"), but excluding any benefit plan for
employees or any trustee, agent or other fiduciary for any such plan acting in
such person's capacity as such fiduciary), directly or indirectly, becomes the
"beneficial owner" (as defined in Rule 13d-3 promulgated under the Exchange Act)
of securities of the Company representing thirty percent (30%) or more of the
combined voting power of the Company's then outstanding voting securities; or

(ii)
during any two consecutive years, individuals who at the beginning of such a
period constitute the Board of Directors of the Company ("Board") cease for any
reason to constitute at least a majority of the Board, unless the election, or
the nomination for election by the shareholders of the Company, of each new
member of the Board ("Director") was approved by a vote of at least two-thirds
(2/3) of the Directors then still in office (1) who were Directors at the
beginning of the period or (2) whose election or nomination was previously so
approved; or

(iii)
the consummation of any consolidation or merger of the Company other than a
merger or consolidation which would result in the holders of the voting
securities of the Company outstanding immediately prior thereto continuing to
directly or indirectly hold at least seventy percent (70%) of the Combined
Voting Power of the Company, the surviving entity in the merger or consolidation
or the parent of such surviving entity outstanding immediately after the merger
or consolidation; or

(iv)
(1) the consummation of any sale, lease, exchange or other transfer (in one or a
series of related transactions) of all or substantially all of the assets of the
Company or (2) the approval of the shareholders of the Company of a plan of 
liquidation or dissolution of the Company.

For purposes of this Section 15(a), the incumbent Board, by a majority vote,
shall have the power to determine on the basis of information known to them (a)
the number of shares beneficially owned by any person, entity or group; (b)
whether there exists an agreement, arrangement or understanding with another as
to matters referred to in this Section 15(a); and (c) such other matters with
respect to which a determination is necessary under this Section 15(a).


Notwithstanding the foregoing, the phrase "Change of Control" shall not apply to
any reorganization or merger initiated voluntarily by the Company in which the
Company is the continuing surviving entity.


(3)
Majority of Participants shall mean Participants whose vested account balance(s)
within the Plan(s)/Arrangement(s) indicated on Attachment I of this Trust
Agreement exceed 50% of the Trust Assets.



(b)
The General Counsel of the Company shall have the specific authority to
determine whether a Potential Change in Control or Change in Control has
transpired, and to determine whether the Potential Change in Control is void
under the guidance of this Section 15 and shall be required to give the Trustee
notice of a Potential Change in Control, a Change in Control, or a void
Potential Change in Control.  The Trustee shall be entitled to rely upon such
notice, but if the Trustee receives notice of a Change in Control from another
source, the Trustee shall make its own independent determination.



Section 16.                          Confidentiality


(a)
This Trust Agreement and certain information relating to the Trust is
"Confidential Information" pursuant to applicable federal and state law, and as
such it shall be maintained in confidence and not disclosed, used or duplicated,
except as described in this section.  If it is necessary for the Trustee to
disclose Confidential Information to a third party in order to perform the
Trustee's duties hereunder and the Company has authorized the Trustee to do so,
the Trustee shall disclose only such Confidential Information as is necessary
for such third party to perform its obligations to the Trustee and shall, before
such disclosure is made, ensure that said third party understands and agrees to
the confidentiality obligations set forth herein.  If it is necessary for the
Company to disclose Confidential Information to a third party in order to
perform the Company's duties hereunder and the Trustee has authorized the
Company to do so, the Company shall disclose only such Confidential Information
as is necessary for such third party to perform its obligations to the Company
and shall, before such disclosure is made, ensure that said third party
understands and agrees to the confidentiality obligations set forth herein.  The
Trustee and the Company shall maintain an appropriate information security
program and adequate administrative and physical safeguards to prevent the
unauthorized disclosure, misuse, alteration or destruction of Confidential
Information, and shall inform the other party as soon as possible of any
security breach or other incident involving possible unauthorized disclosure of
or access to Confidential Information.  Confidential Information shall be
returned to the disclosing party upon request.  Confidential Information does
not include information that is generally known or available to the public or
that is not treated as confidential by the disclosing party, provided, however,
that this exception shall not apply to any publicly available information to the
extent that the disclosure or sharing of the information by one or both parties
is subject to any limitation, restriction, consent, or notification requirement
under any applicable federal or state information privacy law or regulation.  If
the receiving party is required by law, according to the advice of competent
counsel, to disclose Confidential Information, the receiving party may do so
without breaching this section, but shall first, if feasible and legally
permissible, provide the disclosing party with prompt notice of such pending
disclosure so that the disclosing party may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this section.



Section 17.                          Miscellaneous



(a) Any provision of this Trust Agreement prohibited by law shall be ineffective
to the extent of any such prohibition, without invalidating the remaining
provisions hereof.




(b) The Company hereby represents and warrants that all of the Arrangements have
been established, maintained and administered in accordance with all applicable
laws, including without limitation, ERISA.  The Company hereby indemnifies and
agrees to hold the Trustee harmless from all liabilities, including attorney's
fees, relating to or arising out of the establishment, maintenance and
administration of the Arrangements.  To the extent the Company does not pay any
of such liabilities in a reasonably timely manner, the Trustee may obtain
payment from the Trust.




(c) Benefits payable to Participants and their Beneficiaries under this Trust
Agreement may not be anticipated, assigned (either at law or in equity),
alienated, pledged, encumbered or subjected to attachment, garnishment, levy,
execution or other legal or equitable process.



(d)            This Trust Agreement shall be governed by and construed in
accordance with the laws of North Carolina.





--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Grantor Trust Agreement has been executed on behalf of
the parties hereto on the day and year first above written.




PG&E CORPORATION
WELLS FARGO BANK, NATIONAL ASSOCIATION as TRUSTEE
 
By:            JOHN R. SIMON
By:            ALAN C. FRAZIER  
Its:             Executive Vice President
 
Its:            Senior Vice President  
 
 
 
ATTEST:
 
 
 
ATTEST:
 
By:            ERIC MONTIZAMBERT
 
By:            SHELLEY ANDERSON
 
Its:            Assistant Corporate Secretary  
 
Its:            VP
 




--------------------------------------------------------------------------------

Attachment I






The following Arrangements are covered by this Trust:


PG&E Corporation Retirement Plan for Non-Employee Directors
PG&E Corporation Deferred Compensation Plan for Non-Employee Directors
PG&E Corporation 2005 Deferred Compensation Plan for Non-Employee Directors



